DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 4-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims, as amended, contain a number of grammatical inaccuracies which should be addressed. 
For example, in claims 1 and 8, the phrase “a medium transportation path that a medium is transported” does not properly indicate the relationship between the medium and the path. It is presumed that applicant intended to use terminology such as “in which” rather than “that”, however this must be clearly indicated in the claim language.
Also, in this phrase, “a medium” appears to be a double recitation of the previously recited medium. It is presumed that applicant intended to refer to the same medium on which the recording was performed, however this must be clearly indicated in the claim language.
	The phrase, “making contact with the housing to make the medium transportation path be inaccessible” is unclear because it the medium path must be accessible to the medium in some way in order for the medium to be used. It is presumed that applicant intended to indicate that the path was inaccessible by a user or inaccessible from the exterior of the housing, however the claim language must be amended to clearly indicated the structure applicant intends to claim.
	The phrase “so as not to be visually recognized” is unclear. It appears that applicant may intend it to mean “so as not to be visible”, however the term “recognized” implies there may be some additional limitation. The claim language must be amended to more clearly define the limitations of the invention applicant intends to claim.
The phrase “at the front side of the housing at the front side” includes redundant language, the term “at the front side” does not need to be repeated.
The phrase “expose the second light emitting surface to an area from the front side surface at the front side of the housing at the front side to an upper surface of the housing” is unclear. It has been interpreted to mean that the second light emitting surface is visible (exposed) from the front side surface and the upper surface however applicant’s claim language should be amended to more clearly define the limitations of the invention applicant intends to claim.
These and other similar grammar issues should be addressed throughout the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaura et al. (US 6,065,831, hereafter Kawaura) in view of Maruchi et al. (US 5,974,213, hereafter Maruchi)
With respect to claim 1, Kawaura teaches a recording apparatus (inkjet printer 100, col. 4, line 24) comprising: a recording unit (printing mechanism 50, col. 4, line 37) performing recording on a medium; a housing (outer case 10, col. 4, line 24) that houses the recording unit; a medium transportation path in which a medium is transported; a displacement member (opening/closing cover 21, col. 4, lines 24-25) displaceable relative to a side surface at a front side of the housing and configured to be switchable between a first state of making contact with the housing to make the medium transportation path be inaccessible and a second state of being separated further from the housing than the first state to make the medium transportation path be accessible; and a display unit (surface of cover 21, Fig. 1, and display station 26, col. 6, line 57, Fig. 2) displaying a state of the apparatus using light, wherein the display unit includes a light source (display instrument 28, col. 6, line 63), a first light emitting portion (surface with holes 31, col. 7, line 1) in the housing, and a second light emitting portion in the displacement member, the light source is configured to emit light in a first direction toward the first light emitting portion, the first light emitting portion has: a first light emitting surface which emits light in a second direction toward outside of the housing with light emitted from the light source and a first light guiding portion which guides the light emitted from the light source to the first light emitting surface, the first light emitting surface is arranged so as not to be visually recognized when the displacement member is made into the first state, the first light emitting portion exposes the first light emitting surface to the side surface at the front side of the housing in the second state of the displacement member (Fig. 6), and the second light emitting portion has: a second light emitting surface, (cover surface, Fig. 1) which emits light toward an outside of the housing with the light emitted from the first light emitting surface and a second light guiding portion (holes 35, col. 7, line 3, transparent members 35a, col. 7, line 5) which guides the light emitted from the first light emitting surface to the second light emitting surface when the displacement member is in the first state and the second light emitting portion is arranged so as to expose the second light emitting surface to an area from the side surface at the front side of the housing to an upper surface of the housing in the first state of the displacement member. (col. 6, line 52 – col. 7, line 5, Figs. 1-6)
Kawaura does not explicitly teach wherein the second direction is different from the first direction and intersects the first direction.
However, it is well known to change the direction of an indicator light within an electrical assembly. For example, Maruchi teaches a display unit having a light source (LED) which is configured to emit light in a first direction toward a first light emitting portion (light guide assembly, LG), wherein the first light emitting portion has a first light emitting surface (reflecting surface, 16) which emits light in a second direction that intersects the first direction. (col. 6, lines 49-67, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kawaura such that the second direction is different from the first direction and intersects the first direction in order to provide a display unit in a different location to accommodate different user requirements.
	With respect to claim 2, Kawaura, as modified by Maruchi, teaches the displacement member (opening/closing cover 21, col. 4, lines 24-25) is an opening/closing cover configured to be switchable between, by pivoting, a closed state, as the first state, of making contact with the housing and an open state, as the second state, of being separated from the housing. (Kawaura, col. 4, lines 23-27, Figs. 1-2)
	With respect to claim 4, Kawaura, as modified by Maruchi, teaches the opening/closing cover is a cover having a pivot axis in the housing. (Kawaura, col. 6, line 52 – col. 7, line 5, Figs. 1-2) Although Kawaura, as modified by Maruchi, does not explicitly teach the pivot axis is in a lower portion of the housing, the relative location of this element is merely a slight structural modification which would have been obvious to one having ordinary skill in the art at the time the invention was filed because the location of the elements could be rearranged relative to the other elements of the apparatus with predictable results.
With respect to claim 5, Kawaura, as modified by Maruchi, teaches a space is provided between the first light emitting surface and a light receiving surface on which the second light guiding portion receives the light from the first light emitting surface. (Kawaura, Fig. 6)
	With respect to claim 6, although Kawaura, as modified by Maruchi, does not explicitly teach wherein the light receiving surface is arranged so as to be inclined with respect to the first light emitting surface, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the shape of the outer surface with predictable results.
	With respect to claim 7, although Kawaura, as modified by Maruchi, does not explicitly teach wherein the first light emitting surface and a light receiving surface on which the second light guiding portion receives the light from the first light emitting surface make contact with each other, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the arrangement of the elements of the apparatus with predictable results.

With respect to claim 9, Kawaura teaches a medium processing apparatus (inkjet printer 100, col. 4, line 24) comprising: a processor (printing mechanism 50, col. 4, line 37) performing predetermined processing on a medium; a housing (outer case 10, col. 4, line 24) that houses the processor; a medium transportation path in which a medium is transported; a displacement member (opening/closing cover 21, col. 4, lines 24-25) displaceable relative to a side surface at a front side of the housing and configured to be switchable between a first state of making contact with the housing to make the medium transportation path be inaccessible and a second state of being separated further from the housing than the first state to make the medium transportation path be accessible; and a display unit (surface of cover 21, Fig. 1, and display station 26, col. 6, line 57, Fig. 2) displaying a state of the apparatus using light, wherein the display unit includes a light source (display instrument 28, col. 6, line 63), a first light emitting portion (surface having holes 31, col. 7, line 1) in the housing, and a second light emitting portion in the displacement member, the light source is configured to emit light in a first direction toward the first light emitting portion, the first light emitting portion has: a first light emitting surface which emits light in a second direction toward outside of the housing with light emitted from the light source and a first light guiding portion which guides the light emitted from the light source to the first light emitting surface (Fig. 6), the first light emitting surface is arranged so as not to be visually recognized when the displacement member is made into the first state, the first light emitting portion exposes the first light emitting surface to the side surface at the front side of the housing in the second state of the displacement member, and the second light emitting portion has: a second light emitting surface (cover surface, Fig. 1) which emits light toward an outside of the housing with the light emitted from the first light emitting surface and a second light guiding portion (holes 35, col. 7, line 3, transparent members 35a, col. 7, line 5) which guides the light emitted from the first light emitting surface to the second light emitting surface when the displacement member is in the first state and the second light emitting portion is arranged so as to expose the second light emitting surface to an area from the side surface at the front side of the housing to an upper surface of the housing in the first state of the displacement member. (col. 6, line 52 – col. 7, line 5, Figs. 1-6)
Kawaura does not explicitly teach wherein the second direction is different from the first direction and intersects the first direction.
However, it is well known to change the direction of an indicator light within an electrical assembly. For example, Maruchi teaches a display unit having a light source (LED) which is configured to emit light in a first direction toward a first light emitting portion (light guide assembly, LG), wherein the first light emitting portion has a first light emitting surface (reflecting surface, 16) which emits light in a second direction that intersects the first direction. (col. 6, lines 49-67, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Kawaura such that the second direction is different from the first direction and intersects the first direction in order to provide a display unit in a different location to accommodate different user requirements.
With respect to claim 10, Kawaura, as modified by Maruchi, teaches an operation portion configured to operate the recording apparatus wherein the operation portion is arranged vertically above the first light emitting portion. (Kawaura, openings 33 and 34 are considered to be an operation portion (allowing operation of the buttons 24 and 25) and are located vertically above the first light emitting portion)
With respect to claim 11, although Kawaura, as modified by Maruchi, does not explicitly teach wherein the light receiving surface is arranged so as to be inclined with respect to the first light emitting surface, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the shape of the outer surface with predictable results.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaura in view of Maruchi, as in the above rejection, and further in view of Shinohara et al. (US 8,939,527, hereafter Shinohara)
	With respect to claim 8, Kawaura, as modified by Maruchi, teaches the first light emitting portion (holes 31) is formed with a light-transmitting material containing no light diffusing material (the holes contain air) and the second light emitting portion (holes 35, col. 7, line 3, transparent members 35a, col. 7, line 5) is formed with a light-transmitting material. (Kawaura, col. 7, lines 1-5)
	Kawaura and Maruchi do not explicitly disclose that the transparent members contain a light diffusing material.
	Shinohara teaches a recording apparatus having a display unit including a light source (LEDs on operational board) and a light emitting portion, having a light emitting surface and a light guiding portion (light guides 106), wherein the light emitting portion is formed with a light transmitting material containing a light diffusing material.  (col. 3, lines 24-37, Fig. 1)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Kawaura such that the light emitting portion contains a light diffusing material, as taught by Shinohara, in order to provide a desirable appearance for the displayed light.

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaura in view of Shinohara et al. (US 8,939,527, hereafter Shinohara)
With respect to claim 12, Kawaura teaches a recording apparatus (inkjet printer 100, col. 4, line 24) comprising: a recording unit (printing mechanism 50, col. 4, line 37) performing recording on a medium; a housing (outer case 10, col. 4, line 24) that houses the recording unit; a displacement member (opening/closing cover 21, col. 4, lines 24-25) displaceable relative to the housing and configured to be switchable between a first state and a second state of being separated further from the housing than the first state; and a display unit (surface of cover 21, Fig. 1, and display station 26, col. 6, line 57, Fig. 2) displaying a state of the apparatus using light, wherein the display unit includes a light source (display instrument 28, col. 6, line 63), a first light emitting portion (surface with holes 31, col. 7, line 1) in the housing, and a second light emitting portion in the displacement member, the light source is configured to emit light in a first direction toward the first light emitting portion, the first light emitting portion has: a first light emitting surface which emits light in a second direction that intersects the first direction toward the outside of the housing with light emitted from the light source and a first light guiding portion which guides the light emitted from the light source to the first light emitting surface (Fig. 6), and the second light emitting portion has: a second light emitting surface, (cover surface, Fig. 1) which emits light toward an outside of the housing with the light emitted from the first light emitting surface and a second light guiding portion (holes 35, col. 7, line 3, transparent members 35a, col. 7, line 5) which guides the light emitted from the first light emitting surface to the second light emitting surface when the displacement member is in the first state and the first light emitting portion has a first light diffusion performance and the second light emitting portion has a second light diffusion performance. (col. 6, line 52 – col. 7, line 5, Figs. 1-6)
Kawaura does not explicitly teach wherein the second light diffusion performance is greater than the first light diffusion performance.
Shinohara teaches a recording apparatus having a display unit including a light source (LEDs on operational board) and a light emitting portion, having a light emitting surface and a light guiding portion (light guides 106), wherein the light emitting portion is formed with a light transmitting material containing a light diffusing material.  (col. 3, lines 24-37, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the structure of Kawaura such that the second light emitting portion contains a light diffusing material, as taught by Shinohara, giving it a greater light diffusion performance than that of the empty holes of the first light emitting portion in order to provide a desirable appearance for the displayed light.
With respect to claim 13, Kawaura, as modified by Shinohara, teaches the displacement member (opening/closing cover 21, col. 4, lines 24-25) is an opening/closing cover configured to be switchable between, by pivoting, a closed state, as the first state, of making contact with the housing and an open state, as the second state, of being separated from the housing. (Kawaura, col. 4, lines 23-27, Figs. 1-2)
With respect to claim 14, Kawaura, as modified by Shinohara, teaches the first light emitting surface is arranged so as not to be visually recognized when the displacement member is made into the first state. (Kawaura, col. 6, line 52 – col. 7, line 5, Figs. 1-6)
With respect to claim 15, Kawaura, as modified by Shinohara, teaches the opening/closing cover is a cover having a pivot axis in the housing and opening and closing a side surface of the housing at a front side, the first light emitting portion exposes the first light emitting surface to the side surface of the housing at the front side in the open state of the opening/closing cover, and the second light emitting portion is arranged so as to expose the second light emitting surface to an area from the side surface of the housing at the front side to an upper surface of the housing in the closed state of the opening/closing cover. (Kawaura, col. 6, line 52 – col. 7, line 5, Figs. 1-2) Although Kawaura, as modified by Shinohara, does not explicitly teach the pivot axis is in a lower portion of the housing, the relative location of this element is merely a slight structural modification which would have been obvious to one having ordinary skill in the art at the time the invention was filed because the location of the elements could be rearranged relative to the other elements of the apparatus with predictable results.
With respect to claim 16, Kawaura, as modified by Shinohara, teaches a space is provided between the first light emitting surface and a light receiving surface on which the second light guiding portion receives the light from the first light emitting surface. (Kawaura, Fig. 6) Although Kawaura, as modified by Shinohara, does not explicitly teach wherein the light receiving surface is arranged so as to be inclined with respect to the first light emitting surface, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the shape of the outer surface with predictable results.
	With respect to claim 17, although Kawaura, as modified by Shinohara, does not explicitly teach wherein the first light emitting surface and a light receiving surface on which the second light guiding portion receives the light from the first light emitting surface make contact with each other, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the arrangement of the elements of the apparatus with predictable results.
With respect to claim 18, although Kawaura, as modified by Shinohara, does not explicitly teach wherein the light receiving surface is arranged so as to be inclined with respect to the first light emitting surface, this is a slight structural change which would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to change the shape of the outer surface with predictable results.
With respect to claim 19, Kawaura, as modified by Shinohara, teaches an operation portion configured to operate the recording apparatus, wherein the operation portion is arranged vertically above the first light emitting portion. (Kawaura, openings 33 and 34 are considered to be an operation portion (allowing operation of the buttons 24 and 25) and are located vertically above the first light emitting portion)

Response to Arguments
Applicant’s arguments filed May 16, 2022 have been fully considered but they are not  persuasive.
Applicant’s argument on page 14, that in none of the cited references the first light emitting surface is not visible when the displacement member is in the first state and exposed at the side surface of the housing when the displacement member is in the second state is not persuasive. Kawaura teaches that the first light emitting surface is not visible when the displacement member is in the first state and is exposed when the displacement member is in the second state. Based upon the curvature of the first light emitting surface, it would be visible when viewing the housing from the front side and therefore it is considered to be exposed at the side surface of the housing. 
Applicant’s further argument on page 14, that none of the cited references teach the second light emitting portion is configured to expose the second light emitting surface at a corner of the front side and the upper side of the housing such that the light emitted from the second light emitting surface is visible from both directions is not persuasive. Firstly, applicant’s claim language does not reflect the content of this argument. There is no recitation that the exposure is “at a corner of the front side and the upper side of the housing”. Furthermore, because of the curvature of the second light emitting surface, Kawaura teaches that light emitted from the second light emitting surface would be visible from both the front side and the upper side of the housing.
Applicant’s argument on page 14, that none of the references disclose the first light emitting portion and the second light emitting portion have different light diffusion performances is not persuasive, as the combined teachings of the references do teach light diffusion as discussed in the above rejection in view of Shinohara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853